
	
		VI
		112th CONGRESS
		1st Session
		S. 654
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2011
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Djibril Coulibaly.
	
	
		1.Permanent resident status for
			 Djibril Coulibaly
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Djibril Coulibaly shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Djibril Coulibaly enters the United States before the
			 filing deadline specified in subsection (c), Djibril Coulibaly shall be
			 considered to have entered and remained lawfully and shall, if otherwise
			 eligible, be eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Djibril Coulibaly, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the alien’s birth under
			 section
			 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant
			 visas that are made available to natives of the country of the alien’s birth
			 under section 202(e) of such Act.
			
